AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                JULIAN RAY BETTON,                                     )
                            Plaintiff                                  )
                     v.                                                )    Civil Action No.      4:15-cv-04638-MGL
     DAVID BELUE in his individual capacity,                           )
                           Defendant                                   )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                  recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of         %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
O summary judgment is entered in favor of the defendant, David BeLue in his individual capacity, as to the twelfth
cause of action. The plaintiff, Julian Ray Betton, shall take nothing of the defendant, David BeLue in his individual
capacity, and this action is dismissed with prejudice as to that cause of action.


This action was (check one):
 tried by a jury, the Honorable                           presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Court, the Honorable A. Marvin Quattlebaum, Jr., US District Judge, presiding. The Court having
adopted the Report and Recommendation of US Magistrate Judge Kaymani D. West, granting in part the defendant’s
motion for summary judgment.



Date: January 2, 2020                                                      ROBIN L. BLUME, CLERK OF COURT


                                                                                           s/Charles L. Bruorton
                                                                                       Signature of Clerk or Deputy Clerk
